Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MEANT TO REPLACE THE PREVIOUS NON-FINAL ACTION DATED 2/24/22, AND RESETS THE TIME PERIOD FOR REPLY.

Election/Restrictions
Claims 6, 8-9, 13, 20, 22 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/22.
Claims 1-5, 10-12, 14-16 and 19 will be treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

It is not understood, in claim 5, how the seal can have an additional first end and an additional second end (i.e., in addition to those introduced in claim 1).  If these are the same elements, then reference back to the previously introduced first end and second end should be made using the definite article “the” or “said”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Zingg (US 4,662,401).

Zingg discloses:
1. A seal (16) for a gas flow restrictor, the seal (16) comprising (the claim is drawn to a seal intended for use with a gas flow restrictor):
a first end (the right side of 16);
a second end (the left side of 16), a longitudinal axis extending from the first end to the second end (implicitly, through the center opening); and
an aperture (the opening therethrough, for example on the left side) receiving the flow restrictor to form a fluid-tight connection between the flow restrictor and the seal (this is seen as an intended use, and the capability of Zingg’s seal to perform this function is evidenced by the presence of member 17, which is a restrictor).
2. The seal of claim 1 wherein the seal is configured to be inserted into an orifice of a valve (the seal is so capable).
5. The seal of claim 1 wherein the seal has a first end (the right side of 16) and a second end (the left side of 16), the seal extending from the first end to the second end along the longitudinal axis (see FIG 3).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ungchusri (US 4,930,791).

Ungchusri discloses:

a first end (the right side of 10);
a second end (the left side of 10), a longitudinal axis extending from the first end to the second end (implicitly, through the seal bore 30); and
an aperture (seal bore 10) receiving the flow restrictor to form a fluid-tight connection between the flow restrictor and the seal (this is seen as an intended use, and the capability of Zingg’s seal to perform this function is evidenced by the presence of members 14, 16 inside of the seal 10).
2. The seal of claim 1 wherein the seal is configured to be inserted into an orifice of a valve (the seal is so capable, for example as evidenced at col. 1 lines 8-15).
3. The seal of claim 1 wherein the seal is non-metallic (col. 2 lines 12-15). 
4. The seal of claim 1 wherein the seal is formed of polytetrafluorethylene (col. 2 lines 12-15).
5. The seal of claim 1 wherein the seal has a first end (the right side of 10) and a second end (the left side of 10), the seal extending from the first end to the second end along the longitudinal axis (see FIG 1A).

Claim(s) 10, 12, 14 and 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Evans (US 5,507,468).
Evans discloses:

10. A valve assembly comprising:
a valve (50) comprising a passage (the flow path therethrough);
a flow restrictor (100, which is called the “second restrictor member”; alternatively further including the elements within member 100), the flow restrictor comprising:
a first end (the left side thereof);
a second end (the right side thereof); 

a sealing portion (116 and/or 118) located between the first end and the second end along the longitudinal axis; and 
a seal (120 and/or 122) in contact with the sealing portion of the flow restrictor and the passage of the valve.
12. The valve assembly of claim 10 wherein the seal is non-metallic (see col. 3 lines 43-44).
14. The valve assembly of claim 10 wherein the seal extends from a first end to a second end along the longitudinal axis (i.e., the width of the cross-section of the seal, from left to right, as shown in FIG 3).
19. The valve assembly of claim 10 wherein the passage of the valve has an inner surface (the inside surface of 54, against which seals 120, 122 seal), an outer surface of the seal in contact with the inner surface of the passage of the valve (see FIG 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans.
Regarding claims 11 and 15, Evans does not disclose polytetrafluoroethylene or ridges as claimed.  However the use of polytetrafluoroethylene to form seals and the use of ridges in contact with seals was well known in the art at the time of filing and it would have been obvious to use ridges and polytetrafluorethylene as claimed with Evans’ seal in order to provide a more resilient and well-secured seal.

Regarding claim 16, Evans discloses the valve assembly of claim 10 wherein the flow restrictor further comprises an unsealed portion (e.g., to the left of 116), the unsealed portion having a first diameter (102) and the sealing portion having a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,863,129 discloses a similar cartridge-like element that inherently restricts flow, and includes a plurality of seals 20 on the outer periphery thereof to prevent fluid flow from occurring around the outside of the cartridge when the cartridge is inserted into a fluid conduit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
2/28/22